FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-5132
                  _____________________________

CLIFTON D. EPHRON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

                           May 30, 2019


PER CURIAM.

     In this appeal filed pursuant to Anders v. California, 386 U.S.
738 (1967), we affirm the orders revoking Appellant’s probation
and imposing sentence. However, we remand for the entry of a
corrected revocation of probation order specifying that Appellant
only admitted to violating Condition 1 of his probation. See Bussie
v. State, 263 So. 3d 229, 229 (Fla. 1st DCA 2019) (affirming the
revocation of the appellant’s probation and the resulting sentence
in the Anders appeal but remanding for the trial court to enter a
corrected written order specifying that the appellant only admitted
to violating the conditions of probation as alleged in the affidavit
of violation of probation); Altman v. State, 252 So. 3d 426, 426 (Fla.
1st DCA 2018) (affirming the revocation of the appellant’s
probation and the resulting sentence in the Anders appeal but
remanding for the trial court to enter a corrected written order
specifying that the appellant only admitted to violating the
conditions of probation as alleged in grounds I through X of the
fourth amended affidavit of violation of probation); Margolis v.
State, 148 So. 3d 532, 532 (Fla. 2d DCA 2014) (affirming the
revocation of probation and sentence in the Anders appeal but
remanding for entry of a corrected order accurately reflecting the
conditions of probation the appellant admitted to violating).

    AFFIRMED but REMANDED for correction.

LEWIS, WINSOR, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Steven L. Seliger, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                2